NUMBER 13-16-00669-CR

                                  COURT OF APPEALS

                       THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


                               IN RE WILLIAM ISAAC HOFF


                           On Petition for Writ of Mandamus.


                               MEMORANDUM OPINION

                Before Justices Rodriguez, Garza, and Longoria
                      Memorandum Opinion Per Curiam1

        Relator William Isaac Hoff filed a pro se “notice of mandamus” in the above cause

on December 8, 2016. Relator seeks to compel the trial court to rule on relator’s motion

for nunc pro tunc judgment and to grant that motion.

        To be entitled to mandamus relief, the relator must establish both that he has no

adequate remedy at law to redress his alleged harm, and that what he seeks to compel

is a purely ministerial act not involving a discretionary or judicial decision. In re Harris,

491 S.W.3d 332, 334 (Tex. Crim. App. 2016) (orig. proceeding); In re McCann, 422
S.W.3d 701, 704 (Tex. Crim. App. 2013) (orig. proceeding). If the relator fails to meet


        1 See TEX. R. APP. P. 52.8(d) (“When denying relief, the court may hand down an opinion but is not
required to do so.”); TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions).
both of these requirements, then the petition for writ of mandamus should be denied.

State ex rel. Young v. Sixth Jud. Dist. Ct. of Apps. at Texarkana, 236 S.W.3d 207, 210

(Tex. Crim. App. 2007). It is the relator’s burden to properly request and show entitlement

to mandamus relief. Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st

Dist.] 1992, orig. proceeding) (“Even a pro se applicant for a writ of mandamus must show

himself entitled to the extraordinary relief he seeks.”).

       The Court, having examined and fully considered the petition for writ of mandamus

and the applicable law, is of the opinion that the relator has not met his burden to obtain

mandamus relief. See State ex rel. Young, 236 S.W.3d at 210. First, the petition for writ

of mandamus fails to comply with the Texas Rules of Appellate Procedure. See generally

TEX. R. APP. P. 52.3. Second, relator has not demonstrated that the respondent expressly

refused to rule on relator’s motion for nunc pro tunc judgment or that an unreasonable

amount of time has passed since the motion was filed. See In re Dimas, 88 S.W.3d 349,

351 (Tex. App.—San Antonio 2002, orig. proceeding); In re Chavez, 62 S.W.3d 225, 228

(Tex. App.—Amarillo 2001, orig. proceeding); Barnes v. State, 832 S.W.2d 424, 426 (Tex.

App.—Houston [1st Dist.] 1992, orig. proceeding); accord O'Connor v. First Ct. of

Appeals, 837 S.W.2d 94, 97 (Tex. 1992) (orig. proceeding). Third, an appellate court may

not direct the trial court to make a specific ruling on a pending motion. See In re Hearn,

137 S.W.3d 681, 685 (Tex. App.—San Antonio 2004, orig. proceeding). Accordingly,

relator’s petition for writ of mandamus is denied. See TEX. R. APP. P. 52.8(a).


                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of December, 2016.


                                              2